DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 24 April 2020 is acknowledged Claims 1-15 as amended are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they claim a “use” rather than a statutory category. "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In this case, claim 12 recites a “use” of the composition of claim 1 “as an adhesive” and does not clearly claim a product or process. Claim 15 likewise claims a use of a compound for increasing storage stability, but does not clearly claim a product or process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this case, claims 12 and 15, the extent these claims attempt to claim a process, do not recite any active, positive steps describing how the use (in the case of claim 12, “as an adhesive”, or in the case of claim 15 “increasing the storage stability,” and therefore the process, if one is claimed, is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15, while styled as being dependent from claim 1, recites the “use of at least one compound of the formula (III)” of claim 1 in a one-component thermosetting epoxy resin composition, which is not necessarily the one-component thermosetting epoxy resin composition claimed in claim 1. As such, claim 15 fails to include all of the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of applying prior art, claim 15 will be treated as though it were an independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2478678 C2 (“Vaganov”) as evidenced by US 5,157,060 (“Redman”).
The additional reference is used as evidence to demonstrate that a recited limitation is inherently met by RU 2478678 C2. See MPEP 2131.01.
As to claims 1-5 and 8, Vaganov, abstract, teaches a heat curable powdered composition of one component having an epoxy resin, dicyandiamide curing agent, and degassing agent. The dicyandiamide curing agent is one listed in claim 8, and is a guanidine as recited by claim 9, and is thus a latent curing agent as required by claims 1 and 8. Vaganov exemplifies the use of Epikote 1004 (table 1), which as evidenced by Redman, 6:40-45, has approximately two epoxy groups per molecule. Furthermore, as the degassing agent, benzoin is exemplified (translation, p. 3), which meets recited formula (III) where R1 and R2 are each unsubstituted benzene, and R3 is hydrogen, as required by claims 1-4. Vaganov, abstract, teaches 90.3-96.7 parts of epoxy resin to 0.5-0.7 parts of degassing agent (benzoin), such that calculated ratio of epoxy resin to compound of formula (III) is calculated to range from 129-193, which is entirely within the ranges recited by claims 1 and 5.
As to claim 6, Vaganov, abstract, teaches 1.3-2.5 parts dicyandiamide curing agent and 0.5-0.7 parts of degassing agent, such that the weight ratio of latent curing agent B to compound of formula (III) is calculated as 1.85-5, which is entirely within the recited range.
As to claim 7, Vaganov, abstract, teaches 0.5-0.7 parts of degassing agent (benzoin), where the sum total of all other components stated in the abstract is calculated as ranging from 93.1-105.7.  As such, it is calculated that Vaganov teaches compositions having from 0.47 to 0.74 wt % of the compound of formula (III), which is within the recited range. 

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2478678 C2 (“Vaganov”).
As to claim 15, Vaganov, abstract, teaches a heat curable powdered composition of one component having an epoxy resin, dicyandiamide curing agent, and degassing agent. Furthermore, as the degassing agent, benzoin is exemplified (translation, p. 3), which meets recited formula (III) where R1 and R2 are each unsubstituted benzene, and R3 is hydrogen. While Vaganov does not state this increases storage stability, it is the same compound, and therefore presumed to have the same effect.

Claim(s) 1-5, 7-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,670,533 (“Lauterbach”).
As to claims 1-5 and 8, Lauterbach teaches a mixed composition, thus one component composition containing an epoxy resin, and hardener including dicyandiamide (abstract). In particular, Lauterbach teaches the use of epoxy resins having more than one epoxy group, that is, polyglycidyl derivatives (2:10-15), especially advanced or non-advance polyglycidyl ethers of bisphenol A and bisphenol F, and as such, the epoxy resins taught by Lauterbach meet the epoxy resin A as recited. The curing agent dicyandiamide is one of those listed for claim 8, and is thus a latent curing agent B as recited in claims 1 and 8. Lauterbach further teaches a deaerating agent, preferably benzoin (4:20-25), which meets the compound of formula (III) where R1 and R2 are unsubstituted benzene and R3 is hydrogen as required by claims 1-4. Examples 2A-2D, Table 2, of Lauterbach teach 1.4 parts of benzoin to 640 parts of epoxy resin, or a ratio of epoxy resin to compound of formula (III) of 457, which is within the ranges recited by claims 1 and 5.
As to claim 7, Example 2A-2D, table 2, of Lauterbach, each show benzoin in amounts calculated to be 0.14 weight percent, which is within the recited range.
As to claim 9, Lauterbach further teaches imidazole curing accelerator (3:22-37, table 1, teaching 2-methylimidazole).
	As to claim 15, Lauterbach teaches a mixed composition, thus one component composition containing an epoxy resin, and hardener including dicyandiamide (abstract). Lauterbach further teaches a deaerating agent, preferably benzoin (4:20-25), which meets the compound of formula (III) where R1 and R2 are unsubstituted benzene and R3 is hydrogen.
Lauterbach does not state the compound of formula (III) increases storage stability. However, since it is the same compound in a one component composition, it is presumed to have the same effect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0028953 (“Bluem”).
	As to claims 1-5, Bluem teaches a thermosetting adhesive composition containing polyepoxide resin (Table 5), thus an epoxy resin having more than one epoxy group per molecule. Bluem teaches an amine curing agent (table 5), and that the curing agent should be heat activatable, that is latent (para. 0060). Bluem teaches the use of photoinitiator. While not exemplified in examples, Bluem teaches that suitable photoinitiators include benzoin methyl ether (para. 0072), which meets the recited formula (III) where R1 and R2 are unsubstituted benzene ,and R3 is an alkyl group having 1 carbon atom, as required by claims 1-4, and anisoin methyl ether, which meets recited formula (III) where R1 and R2 are alkoxylated benzene, and R3 is an alkyl group having 1 carbon atom, as required by claims 1 and 3. While not exemplified with the recited compounds, Bluem teaches 0.1 parts of photoinitiator to 32.2 parts polyepoxide, or a ratio of 322, which is within the range of claims 1 and 5. As such, given the teaching of the suitability of the recited compounds as photoinitiator, it would be obvious to use the recited compound of formula (III), including in the recited amount, thereby arriving at the invention of claims 1-5.
	As to claim 6, Bluem does not exemplify the recited ratio of curing agent to compound of formula (III). However, Bluem teaches a preferred amount of photoinitiator (such as benzoin) in 0.1 to 2 pph of the composition (para. 0073), while the polyepoxide curing agent is preferably in an amount of 0.5 to 10 pph (para. 0064), so that it is calculated that Bluem contemplates ratio of curing agent to compound of formula (III) of 0.25 to 100, which encompasses the recited range, where the curing agent is selected to provide effective curing (para. 0064). As such, the use of the curing agent and compound of formula (III), including within the recited range, is an obvious modification suggested by Bluem.
	As to claim 7, while the recited amount of the formula (III) compound is not exemplified, example 29 uses 0.1 parts of photoinitiator in approximately 0.1 wt %, and as such, the use of photoinitiators, including the recited compound in the recited amount is an obvious modification suggested by Bluem.
	As to claim 8, while not exemplified, Bluem teaches that the curing agent may be dicyandiamide (para. 0060).
	As to claim 9, Bluem teaches that accelerators ma be used to assist in fully curing the epoxide resins (para. 0061), including imidazoles and urea derivatives, and as such the use of these accelerators is an obvious modification.
	As to claim 10, Bluem teaches the use of substituted urea as curing accelerator, and dicyandiamide (a guanidine) as curing agent (pars. 0060, 0061), and thus the use of these agents is an obvious modification suggested by Bluem.
	As to claim 11, Bluem teaches the use of core shell impact modifiers (tougheners) (para. 0104, example 29, table 5).
	As to claim 15, Bluem suggests the use of photoinitiators, including the recited compounds. Bluem does not state that the compound increases storage stability; however, since the compound is the same as recited, it is presumed to meet the intended use.

 Claim(s) 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0104448 (“Thompson”).
	As to claims 1-5 and 8, Thompson teaches a thermosetting epoxy resin composition having mixture, therefore a one component composition of epoxy resin (paras. 0088-0089), dicyandiamide curing agent, and photoinitiator. The epoxy resin is diglycidyl ether of bisphenol A, thus having more than one epoxy functionality. The dicyandiamide is the same as that recited by claim 8, and is thus a latent curing agent. 
	While not exemplified, Thompson teaches that the photoinitiator may be benzoin (para. 0070), which meets formula (III) where each R1 and R2 is unsubstituted benzene and R3 is hydrogen as required by claims 1-4. Thompson teaches using approximately 0.1 to 2 percent of photoinitiator (para. 0070) and 20 to 55 weight percent of epoxy resin (para. 0040), such that the ratio of epoxy to photoinitiator (such as benzoin) ranges from 10 to 550, which is within the range required by claims 1 and 5.
	As to claim 6, Thompson teaches 0.5 to 8 parts of curing agents (para. 0067), which compared to 0.1 to 2 parts of photoinitiator (para. 0070), suggests a calculated ratio of curing agent to photoinitiator (including benzoin) of 0.25 to 80, which encompasses the recited range, and further exemplifies approximately 7.1 parts of curing agent to photoinitiator (calculated from paras. 0088-0089), and as such, using the curing agent and benzoin in the recited proportions is an obvious modification suggested by Thompson.
	As to claim 7, Thompson teaches a preferred amount of photoinitiator (which may be benzoin) of 0.1 to 2 percent (para. 0070), which is within the recited range.
	As to claims 9 and 10, Thompson teaches the use of accelerators, and teaches substituted urea and imidazoles as catalytic hardeners (accelerators) (para. 0066) as required by claim 9, and specifically exemplifies the use of dicyandiamide (a guanidine) as curing agent and substituted urea as accelerator (para. 0088) as required by claim 10.
	As to claim 12, Thompson teaches that the composition may be used as an adhesive for metal parts in automobiles (motor vehicles) (para. 0019).
	As to claims 13 and 14, Thompson teaches applying the composition to a substrate surface (para. 0084), contacting a second substrate to another surface of the composition, and heating the composition to a curing temperature (paras. 0005-0008). Thompson teaches metal parts (para. 0019), thus thermally stable substrates, and heating at 340 degrees F (171 degrees Celsius) (para. 0092). The result is a bonded article as required by claim 14.
	As to claim 15, Thompson teaches a thermosetting epoxy resin composition having mixture, therefore a one component composition of epoxy resin (paras. 0088-0089), dicyandiamide curing agent, and photoinitiator. While not exemplified, Thompson teaches that the photoinitiator may be benzoin (para. 0070), which meets formula (III) where each R1 and R2 is unsubstituted benzene and R3 is hydrogen. Thompson does not state that the compound increases storage stability; however, since the compound is the same as recited, it is presumed to meet the intended use.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764